Citation Nr: 0004707	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-00 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gallstones.  

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for residuals of a head 
injury, including headaches and head fracture.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to service connection for a scar, residual of 
laceration of the right eye brow.  

8.  Entitlement to service connection for a dental disorder.  

9.  Entitlement to service connection for a neck disorder.  

10.  Entitlement to service connection for a right eye 
disorder.  

11.  Entitlement to an increased rating for a herniated disc, 
lumbar spine, currently rated as 40 percent disabling.  

12.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.  

13.  Entitlement to an increased (compensable) rating for a 
deviated nasal septum.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active duty from August 1952 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
In fact, the Court has decided the issue and made the 
opposite determination.  Morton v. West, 12 Vet. App. 477 
(1999).  

The veteran must submit evidence of well grounded claims.  A 
well-grounded claim for service connection generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

If the veteran submits a well grounded claim, VA will assist 
him in the further development of the claim.  However, the 
veteran must identify the information so VA can obtain it.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA can not 
blindly guess at all avenues of possible development.  The 
veteran and his representative must notify the RO of any 
development for which they want VA assistance.  


REMAND

A regulation authorizes the Board to consider evidence which 
was not considered by the RO, if the veteran specifically 
waives his right to have the RO review such evidence.  
Otherwise, the case must be returned to the RO for 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(1999).  The RO notified the veteran of this regulation in a 
letter dated May 15, 1999.  

On August 9, 1999, the veteran mailed evidence, including 
recent medical records, directly to the Board without a 
waiver of RO consideration.  Consequently, the regulation 
requires that the case be returned to the RO so it can 
consider the new evidence.  

The case is REMANDED to the RO for the following:

The RO should consider the veteran's 
claim in light of the additional evidence 
mailed in August 1999.  Thereafter, if 
the claim is not allowed, after 
compliance with any applicable appellate 
procedures, the case should be returned 
to the Board for completion of appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

